On Motion for Rehearing.
Movants reargue the position previously taken as to equality of treatment insofar as "doing business” within the state and outside the state is concerned.
This issue was dealt with at great length in Hawes v. William L. Bonnell Co., 116 Ga. App. 184, 185 (156 SE2d 536). Hence, we merely point out that where taxing a foreign corporation is involved broad and all encompassing language may be restricted by federal statute or constitutional interpretations, but there are no constitutional prohibitions which prevent a state from *63granting tax benefits to its own corporations which engage in activities or transactions outside the state. If it were desirable that the state limit the scope of such benefits the legislature has had numerous opportunities since 1967 (when the Bonnell decision was rendered) to amend the statutory provision and has failed to do so.